Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 8, and 15-20 are presented for examination.
Claims 1, 3, 8, 15 and 17 are amended. 
Claims 2, 4-7, and 9-14 are canceled.
Claims 18-20 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 paragraphs 3 – page 12, filed December 23, 2020, with respect to claims 1, 3, 8, and 15-17 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, 3, 8, and 15-17 have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 3, 8, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 8, and 15-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, and 15 … receiving, from the BS, a state transition command for state transition from the RRCCONNECTED state to an RRCINACTIVE state; receiving, from the BS, a second configuration for a second set of one or more radio bearers, wherein the second configuration indicates that data transmission in the RRCINACTIVE state is allowed for the second set of one or more radio bearers; and suspending the first set of one or more radio bearers after receiving the state transition command; 2) while in the RRC_INACTIVE state in which the first configuration and the second configuration, which were received while in the RRC_CONNECTED state,  are maintained: periodically monitoring a notification on a notification occasion for data transmission; and performing data transmission for at least one of the second set of one or more radio bearers without state transition to the RRC_CONNECTED state, wherein the second set of one or more radio bearers is not being suspended during data transmission, wherein encryption is applied to a data unit from at least one of the second set of one or more radio bearers, wherein an identity of the UE is transmitted to the BS for data transmission, and wherein an acknowledgement to data transmission is transmitted; (3) resuming at least the first set of one or more radio bearers based on the notification; performing state transition to the RRC CONNECTED state; and performing data transmission for at least one of the first set of one or more radio bearers in the RRCCONNECTED state… and in combination with other limitations recited as specified in claims 1, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fujishiro (US Pub. No.: 2019/0215800) discloses a base station according to an embodiment is a base station included in a RAN of a mobile communication system. The base station includes a receiver configured to receive, from a radio terminal in a specific state, a message indicating that the radio terminal has left a RAN paging area, and a transmitter configured to transmit, to a mobility management entity, paging area information related to update of the RAN paging area in response to the reception of the message. The specific state is a state in which an anchor base station in the RAN paging area maintains an S1 connection for the radio terminal and the RAN paging area is configured to the radio terminal.
Pelletier (US Pub. No.: 2017/0367058) discloses a WTRU may be configured to receive a downlink timing synchronization. The WTRU may be configured to determine a synchronization signal. The WTRU may be configured to determine a synchronization mode. The synchronization mode may be RRC CONNECTED mode. The synchronization mode may be RRC IDLE mode. The WTRU may communicate data to the network while in an unsynchronized state in an RRC IDLE and/or an RRC CONNECTED mode. The communication of data while unsynchronized may reduce latency relative to one or more of a random access channel (RACH) procedure, a resource radio control (RRC) connection establishment procedure, or a data packet scheduling.
Ryoo (US Pub. No.: 2019/0191483) discloses a communication technique of merging, with IoT technology, a 5G communication system for supporting a data transmission rate higher than that of a 4G system, and a system therefor. The disclosure can be applied to intelligent services (for example, smart home, smart building, smart city, smart car or connected car, health care, digital education, retail, security and safety related services, and the like) on the basis of 5G communication technology and IoT related technology. According to one embodiment of the present invention, a communication method of a base station comprises the steps of: determining an RRC state transition condition of a terminal; and transmitting information on the RRC state transition condition to the terminal, wherein the RRC state .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469